11/13/2020



  1                                                                                             Case Number: PR 19-0623




                                                                      FILE
  3
                                                                      NOV 1 3 2020
 4
                                                                  Commission on Fractice
                                                                   of the Supreme Court
  5                                                                  State of Montana
                             BEFORE THE COMMISSION ON PRACTICE
 6
                     OF THE SUPREME COURT OF THE STATE OF MONTANA
 7
                                         *************

 8
      IN THE MATTER OF CAITLIN PABST,                    ))    Supreme Court No. PR 19-0623
 9                                                       )
      An Attorney at Law,                                )     ODC File No. 18-174
10                                                       )
      Respondent.                                        )     ORDER
11                                                       )
12           Upon consideration of the Motion to Dismiss the formal complaint filed by the Office of
13
      Disciplinary Counsel(ODC)and finding good cause to dismiss this matter without prejudice,
14
             IT IS HEREBY ORDERED that the lbmal complaint filed herein be and hereby is
15
      DISMISSED without prejudice.
16
             DATED this 13th day of November,2020.
17
                                                 COMMISSION ON PRACTICE OF THE
18                                               SUPREME COURT OF THE STATE OF
                                                 MONTANA
19

20

21                                               By
                                                        Ward E."Mick" Taleff, Chai


23

24

2.5




                                                                                                                    vI
 1
                                      CERTIFICATE OF SERVICE
 2
            I certified that I emailed a true copy of the foregoing Order this 13th day of November,
 3
     2020, as follows:
 4
     Marshall L. Michelson
 5   Attorney at Law
     P.O. Box 509
 6   Butte, MT 59703
     mmickgkpklawmt.con-i.
 7

 8
     Pamela D. Buoy
     Chief Disciplinary Counsel
 9   Office of Disciplinary Counsel
     P.O. Box 1099
I0   Helena, MT 59624-1099
     pbucy@montanaodc.org
11

12
                                                       Shelly Smith,    fice Administrator
13

14

15

16

17

18

19




21

22

23

24

25
                                CERTIFICATE OF SERVICE


I, Shelly Smith, hereby certify that I have served true and accurate copies of the foregoing Other
- Other to the following on 11-13-2020:


Ward E. Taleff (Attorney)
300 River Drive North,
Suite 5
GREAT FALLS MT 59401
Representing: Commission on Practice
Service Method: eService

Pamela D. Bucy (Attorney)
P.O. Box 1099
Helena MT 59624
Representing: Office of Disciplinary Counsel
Service Method: eService

Marshal L. Mickelson (Attorney)
129 W. Park Street
Butte MT 59701
Representing: Caitlin Terese Pabst
Service Method: eService




                                                            Electronically Signed By: Shelly Smith
                                                                                Dated: 11-13-2020